Citation Nr: 0728468	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  00-05 329	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to August 1965.  This case originally came before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A 
videoconference hearing was held in January 2002 before the 
undersigned; a transcript of that hearing is of record.  In 
an April 2002 decision, the Board reopened the veteran's 
claim for service connection for ulcerative colitis; 
development of the other claims on appeal was ordered under 
then-existing authority.  A July 2003 remand sought the 
development requested.

The issues of are entitlement to service connection for 
diabetes, depression, hypertension, and ulcerative colitis 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The appellant will be 
notified if any action on his part is required.


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the 
veteran's bilateral hearing loss was, at least in part, 
caused by noise exposure in service.


CONCLUSION OF LAW

Service connection is warranted for bilateral hearing loss.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.385 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's claim for service connection for hearing loss 
was initially denied in a December 1999 rating decision as 
not well-grounded.  On November 9, 2000, the VCAA became law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
eliminated the concept of a well-grounded claim.  The law 
also provided that under certain circumstances claims that 
were denied as not well-grounded and became final during the 
period from July 14, 1999, to November 9, 2000, were to be 
re-adjudicated as if the denial had not been made.  In a May 
2001 rating decision, the RO re-adjudicated and denied the 
claim for service connection for hearing loss on de novo 
review.

Since the determination below constitutes a full grant of 
this claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing or duty to assist omission is harmless.  

II.  Factual Background

The veteran's pre-induction examination in November 1961 
noted whispered voice hearing in both ears of 15/15.  On his 
service separation examination in May 1965, elevated puretone 
thresholds were noted at 8000 hertz bilaterally:  




HERTZ



500
1000
2000
4000
8000
RIGHT
0
0
5
10
30
LEFT
0
0
0
10
30

VA audiometry in February 2003 revealed normal sloping to 
moderately severe sensorineural hearing loss, bilaterally:  





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
45
60
LEFT
20
20
25
55
70

Speech audiometry revealed that speech recognition was 100 
percent in each ear.  The audiologist stated that given the 
veteran's pre-service, inservice, and post-service history of 
noise exposure, since his hearing was within normal limits 
for ratings purposes at release from active duty, it was not 
likely that his hearing loss was incurred in the service.

Another VA audiologic evaluation in September 2004 again 
demonstrated normal sloping to moderately severe 
sensorineural hearing loss, bilaterally:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
45
60
LEFT
25
20
25
55
70

Speech audiometry revealed that speech recognition was 100 
percent in each ear.  This audiologist stated that the 
veteran's hearing loss at separation from service of 8000 Hz 
was not considered significant, and it was more likely that 
his current hearing loss was the result of post-service noise 
exposure.

The veteran was also seen on two occasions (March 2003 and 
September 2004) by a board certified VA otolaryngologist.  In 
March 2003, the physician opined "the hearing loss that he 
has is as likely as not to have had its beginnings while in 
the military service, but also was probably aggravated by his 
many years working in the steel mill even though he did wear 
hearing protective devices especially since he is aware of 
his hearing loss significantly deteriorating over the last 15 
years or so."

On the September 2004 report, the physician noted the 30 
decibel puretone threshold at 8000 Hz on service separation 
examination represented a hearing loss of 15 decibels at that 
frequency, and stated that "this would as likely be not 
[sic] related to his noise exposure, that he had during his 
military tour of duty."  (Based on further comments 
regarding tinnitus, it appears that the physician intended to 
state "as likely as not" rather than "as likely be not".) 

In April 2007, the Board obtained an opinion from S.C., M.D., 
M.P.H..  Dr. C. reviewed the claims folder and provided an 
opinion that concluded:

I have reviewed the record of the patient 
and agree with the previous 
otolaryngologist's March 2003 report that 
the patient's bilateral sensorineural 
hearing loss is as least as likely as not 
to have begun while he was in active duty 
from 1963 to 1965.  I do believe that his 
post-service noise exposure also has 
contributed to his hearing loss in 
addition to the exposure he received 
during active duty.

III.  Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is not in dispute that the veteran now has bilateral 
hearing loss disability (by VA standards).  He contends that 
his hearing loss is attributable to noise exposure during his 
period of active duty.  Specifically, he reports that he 
"ran a rifle range" in Germany for one year, and also fired 
tank weapons during his basic training.  The veteran also had 
work experience in steel mills both before and after his 
period of active service, apparently totaling approximately 
20 years.  

To establish service connection for the hearing loss 
disability there must be competent evidence of a nexus 
between the current hearing loss disability and noise 
exposure in service.  The record contains several conflicting 
opinions as to the existence of such a nexus.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board must determine how much weight is to be 
attached to each medical opinion of record.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Although the opinions of a VA 
audiologist in February 2003 and September 2004 conclude that 
it is not likely that the veteran's current hearing loss was 
incurred in service, the Board finds the nexus opinions by 
the VA otolaryngologist and the VHA physician to be more 
persuasive.  Presumably, by education/specialty, the 
otolaryngologist has more expertise in determining the 
etiology of a hearing loss disability than would an 
audiologist.  The VHA physician, after reviewing the entire 
record, reached the same conclusion as the otolaryngologist: 
that the veteran's current hearing loss disability likely had 
its onset during his active duty service.  Under these 
circumstances, the Board concludes that service connection 
for bilateral hearing loss disability is warranted. 



ORDER

Service connection for bilateral hearing loss disability is 
granted.


REMAND

The veteran contends that his ulcerative colitis began during 
service, and that he now has depression, diabetes, and 
hypertension that are attributable to his ulcerative colitis.  
His service entrance and separation examinations were 
negative for any gastrointestinal disorder.  On the Reports 
of Medical History provided at preinduction in November 1961 
and induction in August 1963, the veteran noted that he had 
stomach, liver, or intestinal trouble.  The examining 
physician in November 1961, circled the word "stomach" in the 
phrase "stomach, liver, or intestinal trouble," and noted 
N.S. (no sequelae).

Following service, the veteran was seen in consultation in 
October 1967 for evaluation of gastrointestinal complaints.  
Proctoscopic examination and barium enema revealed definite 
ulcerative colitis, chronic in nature, with marked changes 
noted in the entire colon.  A February 1968 statement from 
Ernest C. Mirich, M.D., noted that the veteran had been seen 
at the Mayo Clinic in October -November 1967 when the 
findings were confirmed, with subsequent diagnosis of chronic 
ulcerative colitis.

An October 1969 statement from H.N. Hoffman, M.D., at the 
Mayo Clinic indicated that the veteran had apparently 
reported at the time of the October 1967 examination that he 
had been experiencing episodic diarrhea for approximately two 
years.

In a December 1999 statement, J. Sherman, D.O., noted that 
the veteran reported a history of periodic episodes of 
diarrhea and bloody stools starting after he entered military 
service from 1963 on.  Dr. Sherman opined that the veteran's 
ulcerative colitis, hypertension, anxiety, and hypoglycemia 
were brought about by and aggravated by the stressful 
conditions of his military service.
In a statement dated in February 2000, a private physician, 
A. W. Nutall, M.D., opined, "The ulcerative colitis clinical 
picture can have slight insidious symptoms many years before 
that, so [the veteran] probably had ulcerative colitis prior 
to his release into the reserves in 1965."  Dr. Nutall also 
indicated that diabetes and hypertension "can be involved 
with the diagnosis of ulcerative colitis."

In March 2002, the Board requested that Dr. Nutall be 
contacted and requested to clarify his opinion regarding the 
onset of the veteran's ulcerative colitis, since there were 
no pertinent complaints recorded in the service medical 
records from August 1963 to August 1965, and ulcerative 
colitis was first diagnosed in October 1967.  Dr. Nutall was 
subsequently contacted, but he has not responded to the 
request for clarification.  

In view of the foregoing, the Board is of the opinion that a 
VA examination by a specialist is necessary to clarify the 
record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a gastroenterologist to 
determine the likely etiology of his 
ulcerative colitis.  The examiner must 
review the veteran's claims file in 
conjunction with the examination.  Any 
indicated tests or studies must be 
completed.  The examiner is specifically 
requested to discuss the medical 
evidence/opinions noted above and provide 
an opinion as to whether it is at least as 
likely as not that the veteran's 
ulcerative colitis had its onset in, or is 
otherwise related to, his military 
service.  If the examiner concludes that 
the veteran's ulcerative colitis is as 
likely as not related to his active duty 
service, the examiner must further opine 
whether the veteran's current complaints 
of hypertension, depression, and diabetes 
were caused or aggravated by his 
ulcerative colitis.  The examiner must 
explain the rationale for all opinions 
given.
2.  The RO should then readjudicate the 
claims of service connection for diabetes, 
depression, hypertension, and ulcerative 
colitis.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


